Case 9:18-cv-80748-BB Document 151 Entered on FLSD Docket 03/22/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              Case No. 18-cv-80748-BLOOM/Reinhart

  DANIEL HALL, BURFORD CAPITAL LLC,
  and DUNDROD INVESTMENTS, LTD.,

         Plaintiffs,

  v.

  HARRY SARGEANT, III,

        Defendant.
  _______________________________________/

   ORDER OVERRULING OBJECTIONS TO MARCH 6, 2019 DISCOVERY RULINGS

         THIS CAUSE is before the Court upon Defendant Harry Sargeant, III’s (“Defendant”)

  Objections to March 6, 2019 Discovery Rulings, ECF No. [149] (“Objections”), filed on March

  20, 2019. The Court has carefully reviewed the Objections, the record in this case and the

  applicable law, and is otherwise fully advised. For the reasons set forth below, Defendant’s

  objections are overruled.

         The instant case is related to a previously filed case initiated by Defendant, Sargeant v.

  Maroil Trading, Inc., Case No. 17-cv-81070 (“Related Case”), in which Defendant alleged a

  conspiracy between Plaintiff Daniel Hall (“Hall”), Daniel Sargeant and others, through which they

  agreed to obtain confidential and personal information of Defendant (“Sargeant Material”).

  Central to Defendant’s claims in the Related Case was the contention that Hall provided certain

  other information (the “Ruperti Material”) to Daniel Sargeant in exchange for the Sargeant

  Material. The instant case arises as a result of what Plaintiffs characterize as Defendant’s baseless

  claims in the Related Case, which Defendant voluntarily dismissed.
Case 9:18-cv-80748-BB Document 151 Entered on FLSD Docket 03/22/2019 Page 2 of 3
                                                            Case No. 18-cv-80748-BLOOM/Reinhart


         The current discovery dispute relates to Defendant’s efforts to obtain the Ruperti Material,

  which Defendant contends is the basis for Plaintiffs’ malicious prosecution and breach of contract

  claims in the instant case, and which are key to Defendant’s affirmative defenses with respect to

  these claims, including unclean hands, ultra vires, and fraudulent inducement. Defendant lodges

  two objections – (1) he objects generally to Magistrate Judge Reinhart’s discovery rulings, arguing

  that Judge Reinhart has imposed too narrow a view of relevance, which has barred Defendant from

  obtaining any “meaningful” discovery with respect to the Ruperti Material and other relevant

  topics, and (2) Defendant objects specifically to Judge Reinhart’s rulings at a March 6, 2019

  hearing that have prevented Defendant from obtaining discovery regarding the Ruperti Materials.

         Federal Rule of Civil Procedure 72(a) provides that, when timely objections are made to a

  magistrate judge’s order on a pretrial, non-dispositive matter, “[t]he district judge in the case must

  . . . modify or set aside any part of the order that is clearly erroneous or is contrary to law.” The

  “clearly erroneous or contrary to law” standard of review is “extremely deferential.” Pigott v.

  Sanibel Dev., LLC, Civil Action No. 07-0083-WS-C, 2008 WL 2937804, at *5 (S.D. Ala. July 23,

  2008). Relief is appropriate under the “clearly erroneous” prong of the test only if the district court

  “finds that the Magistrate Judge abused his discretion or, if after viewing the record as a whole,

  the Court is left with a definite and firm conviction that a mistake has been made.” Id. (quoting

  Murphy v. Gardner, 413 F. Supp. 2d 1156, 1162 (D. Colo. 2006)); see also Dees v. Hyundai Motor

  Mfg. Ala., LLC, 524 F. Supp. 2d 1348, 1350 (M.D. Ala. 2007) (stating in reviewing magistrate

  judge’s discovery order that “in the absence of a legal error, a district court may reverse only if

  there was an ‘abuse of discretion’ by the magistrate judge”). With respect to the “contrary to law”

  variant of the test, “[a]n order is contrary to law when it fails to apply or misapplies relevant

  statutes, case law or rules of procedure.” Id. (quoting S.E.C. v. Cobalt Multifamily Inv’rs I, Inc.,

  542 F. Supp. 2d 277, 279 (S.D.N.Y. 2008)).

                                                    2
Case 9:18-cv-80748-BB Document 151 Entered on FLSD Docket 03/22/2019 Page 3 of 3
                                                           Case No. 18-cv-80748-BLOOM/Reinhart


         Upon review, Defendant has not met his difficult burden. First, Defendant’s broad general

  objection to the purported effect of Judge Reinhart’s discovery rulings is improper. Second, with

  respect to the Ruperti Materials, Judge Reinhart has not precluded all discovery, but simply limited

  the scope of discovery with respect to the actual content of the Ruperti Materials, and how Hall

  obtained them. In his Objections, Defendant has made no showing as to the relevance of the

  content of those documents to the claims or his defenses in this case. See Fed. R. Civ. P. 26(b)(1)

  (“Parties may obtain discovery regarding any nonprivileged matter that is relevant to any party’s

  claim or defense and proportional to the needs of the case.”). The Court agrees with Judge Reinhart

  that relevant in this case are the limitations on Hall’s use of the Ruperti Materials and what he did

  with them, and how he acquired the Sargeant Materials and what he did with them.

         Accordingly, Defendant’s Objections, ECF No. [149], are OVERRULED.

         DONE AND ORDERED in Chambers at Miami, Florida, on March 21, 2019.




                                                           _________________________________
                                                           BETH BLOOM
                                                           UNITED STATES DISTRICT JUDGE
  Copies to:

  Counsel of Record




                                                   3
